ITEMID: 001-93750
LANGUAGEISOCODE: ENG
RESPONDENT: GEO
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KVITSIANI v. GEORGIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1946 and currently lives in Tbilisi.
5. In the course of a police operation conducted on 15 September 1997 in the village of Becho, Mestia District, the applicant’s house, which happened to be close to the scene, was accidentally burned down together with the adjacent farm buildings. The house had been the applicant’s place of residence prior to the incident.
6. On 15 July 1999 the applicant sued the Ministry of the Interior and the Ministry of Finance for the damage done and, in a judgment of 27 December 2000, the Krtsanisi-Mtatsminda District Court in Tbilisi ordered the respondent authorities to pay him 60,000 Georgian laris (GEL) (26,646 euros (EUR)) in compensation for the destruction of his property (“the judgment debt”). The operative part of the judgment indicated that the payment should be made from the State Budget for 2001.
7. The judgment of 27 December 2000 was upheld in full by the Tbilisi Regional Court and the Supreme Court of Georgia on 21 March and 2 October 2002, respectively, and became binding on the latter date.
8. On 19 November 2002 the Krtsanisi-Mtatsminda District Court issued the respondent authorities with a writ of execution which reiterated the obligation to discharge the judgment debt from the 2001 State Budget. The authorities remained inactive.
9. Subsequent to the applicant’s complaint, on 8 January 2003 the Enforcement Department of the Ministry of Justice (“the Enforcement Department”) invited the respondent authorities to discharge the judgment debt of their own accord within the following three months, on pain of forcible enforcement measures. The allotted time expired without the judgment debt having been paid, but no measures followed.
10. On 11 October 2005 the Enforcement Department issued the National Bank of Georgia with an order to pay the judgment debt. However, as that order indicated the wrong amount, the National Bank sent it back on 25 November 2005 unenforced.
11. On 1 December 2006 the applicant asked the Ministry of Finance for news of progress in the enforcement proceedings.
12. On 13 December 2006 the Ministry of Finance replied that it was unable to discharge the judgment debt, as the Ministry of the Interior had failed to do so of its own accord.
13. In a decision of 19 December 2006, at the applicant’s request, the Tbilisi City Court removed from the judgment of 27 December 2000, as an objectively unenforceable condition, the indication that the debt should be paid from the 2001 State Budget. That decision became binding on 28 May 2007, and on 4 September 2007 the City Court issued a writ for its enforcement.
14. On 2 April 2008, on the basis of the previous enforcement writ of 19 November 2002, the Enforcement Department requested the National Bank of Georgia to disburse the judgment debt. The latter authority did so on 4 April 2008, and three days later the applicant retrieved the debt in full.
15. The relevant legal provisions concerning the conduct of enforcement proceedings against a public agency funded from the State Budget were cited in the case of Amat-G Ltd and Mebaghishvili v. Georgia (no. 2507/03, §§ 25-27, ECHR 2005VIII).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
